DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5, 7, 10, 15, 17, 19-23, 25, 27, 29, 31, 33, 35, 37, 39, 41-84, 87-89, 91-112, 118-120, 122, and 124-127 have been cancelled. 
Claims 128-130 have been newly added.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/17/2022 is acknowledged.  
The restriction requirement stated that applicant should identify a particular IgG Fc sequence and/or a particular set of mutations in an IgG Fc polypeptide.  Applicant elected IgG Fc polypeptide species having an amino acid substitution at each of positions 21, 23, 25, 80, 205, and 207 of SEQ ID NO: 1 or at corresponding positions.  Applicant’s election requires all positions to be substituted as substitution at any individual position alone was indicated as being a separate species in the restriction requirement.  Applicant appears to have elected this IgG Fc polypeptide species with traverse but has not provided clear reasons for the traversal. Again, Nagaoka et al. (2003, cited on search report and PCT/ISA/237) discloses a polypeptide comprising a variant lgG Fc polypeptide comprising at least one amino acid modification relative to a wild-type IgG Fe polypeptide of a companion animal species wherein the variant lgG Fe polypeptide has increased binding affinity to Protein A relative to the wild-type IgG Fe polypeptide. See at least abstract; and page 243, 1st column, 1st paragraph. As such, the technical feature of Group I (as presented at the time of the restriction) is not a special technical feature. It does not make a contribution over the prior art in view of Nagaoka et al.  Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 2, 6, 8, 12-13, 16, 86, 90, 113-115, 117, 121, and 123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2022.
It is noted that applicant has voluntarily withdrawn claims 2, 6, 8, 12-13, and 16.  It appears that the elected polypeptide species does not have the structural/functional properties of these claims.
Claims 9; 11; 14; 18; 30; 32; 34; 36; 38; 40; claims 24, parts (b-f); and claim 26, parts (b-f); are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2022.

	Claims 1, 28, 85, 116, and 128-130 are under consideration.
Claim 24, part (a), and claim 26, part (a) are under consideration.
	SEQ ID NO: 5 in claim 28 corresponds to the elected IgG Fc polypeptide species. All sequences recited in claim 28 have been searched as they are described and enabled. 



Improper Markush Grouping
Claims 24 and 26 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of:
(A) claim 24, parts (a-f); and
(B) claim 26, parts (a-f); and 
are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  Each of the alternatives do not share a common substantial structural feature required for the increased binding affinity to Protein A required by independent claim 1.  The substitutions in all parts of claims 24 and 26 differ substantially. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 28, 85, and 116 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhan et al. (WO 2018/195388).
The applied reference has a common applicant and common inventors (Hangjun Zhan, Lam Nguyen, Fawn Qian, Shyr Jiann Li) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This document is by other as the inventors of the instant application also include Yongzhong Li.
Applicant is entitled to the filing date of provisional application 62/545,858 (8/15/2017).
The WO 2018/195388 reference claims priority to the filing date of provisional application 62/488,509 (4/21/2017).  The information relied upon in this rejection is present in this provisional application.  WO 2018/195388 is valid prior art against the instant claims.
Zhan et al. discloses SEQ ID NOS: 30 and 31.  See table at pages 15-16.  They are fusion proteins meeting the limitations of instant claim 85.  These sequences comprise instant SEQ ID NO: 19 (see instant claim 28; amino acids 527-754 of SEQ ID NOS: 30 and 31 correspond to instant SEQ ID NO: 19) and contain a variant equine IgG2 Fc meeting the limitations of instant claim 1.  Pharmaceutical compositions are disclosed.  See at least 28 of WO 2018/195388 and instant claims 116.
	The claimed polypeptides and pharmaceutical compositions are anticipated by the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 28, 85, and 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 28 of copending Application No. 16/605,356. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 is directed in part to SEQ ID NOS: 30 and 31. SEQ ID NOS: 30 and 31 are fusion proteins meeting the limitations of instant claim 85.  These sequences comprise instant SEQ ID NO: 19 (see instant claim 28; amino acids 527-754 of SEQ ID NOS: 30 and 31 correspond to instant SEQ ID NO: 19) and contain a variant equine IgG2 Fc meeting the limitations of instant claim 1.  Pharmaceutical compositions are claimed in co-pending claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24, 26, 85, 116, and 128-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is directed to a polypeptide comprising a variant IgG Fc polypeptide comprising at least one amino acid modification relative to a wild-type IgG Fc polypeptide of a companion animal species, wherein the variant IgG Fc polypeptide has increased binding affinity to Protein A relative to the wild-type IgG Fe polypeptide; and wherein the wild-type IgG Fc polypeptide is a) a canine IgG-A Fc, IgG-C Fc, or IgG-D Fc: or b) an equine IgG2 Fc, IgG5 Fc, or IgG6 Fc.
SEQ ID NO: 1 is an exemplary wild-type canine IgG-A Fc having 221 amino acids. SEQ ID NO: 3 is an exemplary wild-type canine IgG-C Fc having 220 amino acids.  SEQ ID NO: 4 is an exemplary wild-type canine IgG-D Fc having 221 amino acids.  SEQ ID NO: 64 is an exemplary wild-type equine IgG2 Fc having 214 amino acids. SEQ ID NO: 67 is an exemplary wild-type equine IgG5 Fc having 214 amino acids. SEQ ID NO: 68 is an exemplary wild-type equine IgG6 Fc having 214 amino acids.
The polypeptides of SEQ ID NOS: 1, 3, 4, 64, 67, and 68 do not bind Protein A.
SEQ ID NO: 5 provides the sequence of SEQ ID NO: 1 having the substitutions  I21T, R23L, T25A, E80G, T205A, and Q207H.  The polypeptide of SEQ ID NO: 5 binds Protein A.
SEQ ID NO: 5 corresponds to the elected species and meets the limitations of instant claim 1.  
The specification does not disclose substituting amino acids 21, 23, 25, 80, 205, and/or 207 in SEQ ID NO: 1 to amino acids other than T, L, A, G, A, and H, respectively.
The specification does not disclose substituting individual amino acid positions corresponding to amino acid positions 21, 23, 25, 80, 205, and 207 in SEQ ID NOS: 3, 4, 64, 67, or 68.  For example, mutation of amino acid position 80 alone has not been disclosed or shown to increase Protein A binding affinity.
Claim 1 permits substitution of any amino acid at any position.  This includes amino acid positions outside the regions disclosed as being involved in Protein A binding.  See Figure 1.  For example, substituting alanine (A) at amino acid position 2 of SEQ ID NO: 1 would not have been expected to have any effect on Protein A binding.  For example, one of ordinary skill in the art would have reason to doubt that mutating each of positions 21, 23, 25, 80, 205, and 207 in SEQ ID NO: 1 (or corresponding positions in SEQ ID NOS: 3, 4, 64, 67, or 68) to proline (P) would have resulted in increased binding affinity to Protein A.  Proline substitutions would have been known to destabilize secondary structure elements by introducing a kink.  See for example Anderson et al. (U.S. Patent Application Publication 20030224412) at paragraph [0221] and Wehrle-Haller et al. (U.S. Patent Application Publication 20030237101) at paragraph [0055].  Likewise, mutations from basic to acidic amino acids (or vice versa), from a hydrophobic to hydrophilic amino acid (or vice versa) or other mutations which would affect secondary or tertiary structure would disrupt protein structure and thus protein structure.  See Keating et al. (U.S. Patent Application Publication 20010034024) at paragraph [0044].  Changes in protein function caused by these substitutions would have been unpredictable with respect to Protein A binding.
The specification and claims draw a fence around a perceived genus of polypeptides but the genus is not adequately described. The specification exemplifies SEQ ID NO: 5 having the properties recited in the claims.  However, the structural variability permitted by at least claims 1 and 24 is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims.   The single example of SEQ ID NO: 5 is not sufficient to support the breadth of the claims.  The specification does not describe representative examples to support the full scope of the claims.
With respect to claim 130, the specification does not disclose the binding affinity of SEQ ID NO: 5 for Protein A.  The specification does not disclose the binding affinity for Protein A for any exemplified polypeptide encompassed by the claims. 
The claimed genus of polypeptides is not adequately described.

Claims 1, 24, 26, 85, 116, and 128-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO: 5, does not reasonably provide enablement for all polypeptides encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
SEQ ID NO: 5 reflects the elected polypeptide species having six substitutions in SEQ ID NO: 1 and is enabled.  SEQ ID NOS: 6-7, 19, 60-62, 71-72, 75-76, and 84 also show increased Protein A binding affinity but do not reflect the elected polypeptide species.  They do not require all six substitutions of the elected species and/or have additional substitutions.
The specification does not enable all polypeptides embraced by the claims.  
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The polypeptides of SEQ ID NOS: 1, 3, 4, 64, 67, and 68 do not bind Protein A as discussed above.
The specification does not disclose substituting amino acids 21, 23, 25, 80, 205, and/or 207 in SEQ ID NO: 1 to amino acids other than T, L, A, G, A, and H, respectively.  (See at least claim 24, part a.)
The specification does not disclose substituting individual amino acid positions corresponding to amino acid positions 21, 23, 25, 80, 205, and 207 in SEQ ID NOS: 3, 4, 64, 67, or 68.  For example, mutation of amino acid position 80 alone has not been disclosed or shown to increase Protein A binding affinity.  For example, mutation of only amino acid position 21 to an amino acid such as leucine (L) has not been disclosed or shown to increase Protein A binding affinity.  (See at least claim 24, part a, and claim 26, part a.)
Claim 1 permits substitution of any amino acid at any position.  This includes amino acid positions outside the regions disclosed as being involved in Protein A binding.  See Figure 1.  For example, substituting alanine (A) at amino acid position 2 of SEQ ID NO: 1 would not have been expected to have any effect on Protein A binding.  For example, one of ordinary skill in the art would have reason to doubt that mutating each of positions 21, 23, 25, 80, 205, and 207 in SEQ ID NO: 1 (or corresponding positions in SEQ ID NOS: 3, 4, 64, 67, or 68) to proline (P) would have resulted in increased binding affinity to Protein A.  Proline substitutions would have been known to destabilize secondary structure elements by introducing a kink.  See for example Anderson et al. (U.S. Patent Application Publication 20030224412) at paragraph [0221] and Wehrle-Haller et al. (U.S. Patent Application Publication 20030237101) at paragraph [0055].  Likewise, mutations from basic to acidic amino acids (or vice versa), from a hydrophobic to hydrophilic amino acid (or vice versa) or other mutations which would affect secondary or tertiary structure would disrupt protein structure and thus protein structure.  See Keating et al. (U.S. Patent Application Publication 20010034024) at paragraph [0044].  Changes in protein function caused by these substitutions would have been unpredictable with respect to Protein A binding.
	The claims are an invitation to experiment.  There is insufficient direction and guidance in the specification as to appropriate substitutions to make that would result in increased binding affinity to Protein A in canine IgG-A Fc, canine IgG-C Fc, canine IgG-D Fc, equine IgG2 Fc, equine IgG5 Fc, and equine IgG6  Fc.  The single example of SEQ ID NO: 5 cannot be extrapolated to predict results for all polypeptides embraced by the claims.
	The scope of the claims is not enabled.

Claim 130 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification discloses no polypeptide encompassed by claim 1 that has the binding properties recited in claim 130.  There is no direction or guidance as to those polypeptides that would have the binding properties recited in claim 130.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa